DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 7, the Applicant’s Admitted Prior Art (hereinafter AAPA) (see specification, paragraphs [0003]-[0007]) disclose a method operating a user equipment (UE), and the user equipment, comprising: initiating a manual closed subscriber group (CSG) selection and identifying a closed subscriber group (CSG) which is selected (paragraph [0006]); storing a value of a registered public land mobile network (RPLMN) in use before the manual CSG selection was initiated (paragraph [0007]), if the CSG is in a public land mobile network (PLMN) that is different from the RPLMN (paragraphs [0006]-[0007]); attempting to register on a cell corresponding to the CSG in the PLMN (paragraph [0007]). However, the AAPA fails to further disclose the method and UE above further comprising receiving an accept message including information indicating limited service from the PLMN in response to the registration, the information including a value related to at least one cause of the limited service, wherein the at least one cause of the limited service includes at least one of 'SMS only' and ‘circuit switched (CS) fallback not preferred’.
Regarding independent claims 1 and 7, the Applicant’s Admitted Prior Art (hereinafter AAPA) (see specification, paragraphs [0003]-[0007]) disclose a method of operating a user equipment (UE), the method comprising: presenting a-one or more closed subscriber groups (CSGs) for a manual CSG selection and identifying a CSG which is selected (paragraph [0006]); storing a value of a registered 
Claims 2-6 and 8-12 are allowed for being dependent on claims 1 and 7 above, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,912,032 - 10,568,030 and 9,974,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645